Mr. Justice Denison
delivered the opinion of the court.
This was a proceeding in mandamus in the district court by Fulton, claiming under the civil service law, as secretary of the State Board of Charities and Corrections, to compel the board to pay her as such.
The district court denied the mandamus; we reversed that decision on error. The plaintiff in error now asks judgment for costs. The rule seems to be that no costs can be recovered against a public officer prosecuting or defending as such in good faith. Houston v. The Neuse River Navigation Co., 53 N. C. 476; Scrafford v. Gladwin County Supervisors, 42 Mich. 464, 4 N. W. 167; O’Connor v. Walsh, 83 N. Y. App. Div. 179, 82 N. Y. Supp. 499.
Motion denied.
Mr. Chief Justice Scott and Mr. Justice Burke not participating.